 

Exhibit 10.25

 

HEALTHWAYS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT is made and entered into this «Day1st» day of
«Month», «Year», by and between HEALTHWAYS, INC., a Delaware corporation (the
"Corporation") including its subsidiary corporations, and «First_Name»
«Last_Name» (the "Director").

 

WHEREAS, the Corporation desires to afford the Director an opportunity to
purchase shares of Common Stock, $.001 par value per share
               ("Common Stock") of the Corporation, in accordance with the
provisions of the Healthways, Inc. 1996 Stock Incentive Plan, as amended (the
"Plan").

 

NOW, THEREFORE, In consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Grant of Option. Corporation hereby grants to Director the option (the
"Option"), exercisable in whole or in part to purchase «TotalShares» shares of
the Corporation's Common Stock, for a price of $ «AmountPerShare» per share.

 

2. Option Plan. This Option is granted as a non-qualified stock option under the
Plan, and is not intended to qualify as an incentive stock option, as that term
is used in Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code"). This means that, at the time Director exercises all or any portion of
this Option, Director will have taxable income equal to any positive difference
between the market value of the Common Stock at the date of the exercise and the
option exercise price paid for the Common Stock under this Option as shown in
Section 1 of this Agreement.

 

This Option is subject to the terms and conditions set forth in the Plan. In the
event any of the provisions in this Agreement conflict with or are inconsistent
with the provisions of the Plan, the provisions of the Plan shall be
controlling.

 

3. Timing of Exercise. Director may exercise this Option with respect to the
percentage of shares set forth below from and after the dates specified below,
provided that Director is still serving as a director of the Corporation on such
date except as set forth in Section 6 hereof:

 

 

Percentage Vested

 

Date of Vesting

 

Cumulative Options Exercisable

100%

 

«MoDayYrPlus4»

 

«TotalShares»

 

This Option will expire ten (10) years from the date of grant of this Option.



4.          Manner of Exercise. This Option shall be exercised by the Director
(or other party entitled to exercise the Option under Section 5 of this
Agreement) by delivering written notice to the Corporation stating the number of
shares of Common Stock to be purchased, the person or persons in whose name the
shares are to be registered and each such person's address and social security
number. Such notice shall not be effective unless accompanied by the full
purchase price for all shares so purchased. The purchase price shall be payable
in cash and shall be calculated as the number of shares to be purchased times
the option exercise price per share as shown in Section 1 of this Agreement.
Payment in currency or by certified check, cashier's check or postal money order
shall be considered payment in cash. The Corporation shall have the right to
require the Director to remit to the Corporation an amount sufficient to satisfy
any federal, state and local withholding tax requirements prior to the delivery
of any certificate for such shares.

 

5.            Nontransferability of Option. This Option shall not be
transferable by the Director without the prior written consent of the Board of
Directors otherwise than (i) transfers by the Director to a member of the
Director’s Immediate Family or a trust for the benefit of Director or a member
of such Director’s Immediate Family, or (ii) transfers by will or by the laws of
descent and distribution. The terms of this Option shall be binding on the
executors, administrators, heirs and successors of the Director.

 

 

6.

Termination or Expiration of Director's Position on the Board of Directors.

 

(a)          Termination or Resignation from Board Following Two Terms as a
Director. If the Director shall cease to serve as a director of the Corporation
for any reason other than involuntary removal by the stockholders for cause and
if the Director has (x) (a) served at least two full three-year terms as a
director, or (b) served at least two terms as a director of the Corporation (the
first of which may be a partial term and the last of which shall be a full
three-year term) and offered to resign from the Board on or after such
Director’s 70th birthday, which offer to resign has been accepted by the
Corporation, and (y) in the event of the Director’s retirement from the Board,
given the Corporation at least nine months’ prior written notice of the
Director’s intent not to stand for re-election at the end of the Director’s
then-current term, the shares subject to the Option granted hereunder not
previously exercisable and vested shall become vest and become immediately
exercisable at the end of the Director’s then-current term and this Option may
be exercised for a period of one year from the end of such term or until the
expiration of the stated term of the Option, whichever period is shorter (the
“Exercise Period”); provided, however, that if the Director dies within the
Exercise Period, the Option shall thereafter be exercisable to the extent to
which it was exercisable at the time of death for a period of three years from
the date of such death or until the expiration of the stated term of the Option,
whichever period is shorter.

 

(b)          Termination by Reason of Retirement or Disability. If the Director
shall cease to be a director of the Corporation by reason of retirement or
Disability (as that term is defined under the Corporation's long-term disability
insurance policy) without meeting the requirements of section 6(a) above, this
Option may thereafter be exercised by the Director, to the extent it was
exercisable at the time of such cessation, for a period of one year from the
date

 

2



of such cessation or until the expiration of the stated term of the Option,
whichever period is shorter; provided, however, that if the Director dies within
such one-year period, the Option shall thereafter be exercisable to the extent
to which it was exercisable at the time of death for a period of three years
from the date of such death or until the expiration of the stated term of the
Option, whichever period is shorter.

 

(c)          Termination by Death. If the Director shall cease to be a director
of the Corporation by reason of death, the shares subject to the Option granted
hereunder not previously exercisable and vested shall vest and become
immediately exercisable and may thereafter be exercised, by the legal
representative of the estate or by the legatee of the Director under the will of
the Director, for a period of three years from the date of such death or until
the expiration of the stated term of the Option, whichever period is the
shorter.

 

(d)          Termination for any Other Reason. If the Director shall cease to be
a director of the Corporation for any reason (including removal by the
stockholders for cause) other than retirement, death or Disability without
meeting the requirements of section 6(a) above, this Option may be exercised by
the Director, to the extent otherwise then exercisable on the date of such
cessation, for a period of three months from the date of such cessation or the
expiration of the Option's term, whichever period is the shorter.

 

7.            Restrictions on Purchase and Sale of Shares. The Corporation shall
be obligated to sell or issue shares pursuant to the exercise of this Option
only in the event that the shares are at that time effectively registered or
otherwise exempt from registration under the Securities Act of 1933, as amended
(“the 1933 Act”). In the event that the shares are not registered under the 1933
Act, the Director hereby agrees that, as a further condition to the exercise of
this Option, the Director (or his successor under Section 5 of this Agreement),
if the Corporation so requests, will execute an agreement in form satisfactory
to the Corporation in which the Director represents that he or she is purchasing
the shares for investment purposes, and not with a view to resale or
distribution. The Director further agrees that if the shares of Common Stock to
be issued upon the exercise of this Option are not subject to an effective
registration statement filed with the Securities and Exchange Commission
pursuant to the requirements of the 1933 Act, such shares shall bear an
appropriate restrictive legend.

 

8.            Adjustment. In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Common Stock,
the number of shares of Common Stock of the Corporation subject to this Option
and the price per share of such shares shall be equitably and proportionately
adjusted by the Committee in accordance with the Plan.

 

9.            Change in Control. Upon a Change in Control, and if and to the
extent so determined by the Board of Directors upon a Potential Change in
Control, the shares subject to the Option granted hereunder not previously
exercisable and vested shall become fully exercisable and vested.

 

3



10.          No Rights Until Exercise. The Director shall have no rights
hereunder as a stockholder with respect to any shares subject to this Option
until the date of the issuance of a stock certificate to him or her for such
shares upon due exercise of this Option.

 

11.          Amendment. The Board of Directors may amend the terms of this
Option, prospectively or retroactively, but, subject to Section 8 above, no such
amendment shall impair the rights of the Director hereunder without the
Director's consent.

 

12.          Notices. All notices required to be given under this Option shall
be deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To the Corporation:

 

 

Healthways, Inc.

3841 Green Hills Village Drive

Nashville, Tennessee 37215

To the Director:

 

(Directorname and address)

 

 

 

 

 

13.        Severability. If any provision of this Agreement is, or becomes, or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any person or the award of the Option, or would disqualify the Plan or the
Option under any laws deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Option, such
provision shall be stricken as to such jurisdiction, person or Option, and the
remainder of the Plan and Option shall remain in full force and effect.

 

14.          Governing Law. The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to conflicts of laws principles.

 

 

15.          Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the Board
of Directors. Any determination made hereunder shall be final, binding and
conclusive on the Director and the Corporation for all purposes.

 

 

4



IN WITNESS WHEREOF, the parties have caused the Stock Option Agreement to be
duly executed as of the day and year first above written.

 

 

HEALTHWAYS, INC.:

 

 

_________________________________

Name: Ben R. Leedle, Jr.

Title:   President & CEO

 

 

 

DIRECTOR:

 

___________________________________

 

 

 

 

5

 

 